

116 HR 800 IH: Federal Workers Banking Assistance Act
U.S. House of Representatives
2019-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 800IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2019Mr. Meeks (for himself, Ms. Norton, Ms. Kelly of Illinois, Ms. Jackson Lee, Mr. Langevin, Mr. Ryan, Mr. Brown of Maryland, Mr. Vargas, Mrs. Watson Coleman, Mr. Green of Texas, Ms. Wasserman Schultz, Mr. DeSaulnier, Ms. DeLauro, Mr. Sires, Mr. Quigley, and Mr. Perlmutter) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Community Reinvestment Act of 1977 to provide financial institutions with credit for
			 providing assistance during Government shutdowns.
	
 1.Short titleThis Act may be cited as the Federal Workers Banking Assistance Act. 2.CRA credit for providing assistance during Government shutdownsSection 804 of the Community Reinvestment Act of 1977 (12 U.S.C. 2903) is amended by adding at the end the following:
			
				(e)Assistance during Government shutdowns
 (1)In generalIn assessing and taking into account, under subsection (a), the record of a financial institution, the appropriate Federal financial supervisory agency shall consider, as a factor, efforts of the financial institution to modify terms on existing loans, extend new loans with low- to no-interest rates, or the waiving of fees to help covered employees, if such modification or extension is done in a safe and sound manner.
 (2)GuidanceThe appropriate Federal financial supervisory agencies shall issue guidance with respect to this subsection not later than the end of the 7-day period following—
 (A)the date of enactment of this subsection; and (B)any lapse in Federal appropriations.
 (3)Covered employeeFor purposes of this subsection, the term covered employee means— (A)a Federal or District of Columbia employee furloughed or excepted from such furlough during any lapse in Federal appropriations; and
 (B)a Federal contractor who, during any lapse in Federal appropriations, is not receiving pay by reason of such lapse..
		